Case 17-71578-pmb         Doc 71      Filed 12/19/18 Entered 12/19/18 23:27:37             Desc Main
                                      Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

   IN RE:

   C&L Della Valle XXVI, LLC.,                     :        CHAPTER 7
                                                   :
                    Debtor.                        :        CASE NO.: 17-71578-PMB
                                                   :
                                                   :

                                 DEBTOR’S RESPONSE
                         TO APPLICATIONS FOR COMPENSATION
                           AND REQUEST FOR CONTINUANCE


          COMES NOW Debtor, through its undersigned counsel, and files this Response to
   Applications for Compensation.

            1.      This Court has scheduled a hearing on the pending applications for

   compensation for January 7, 2019 at 2:00 p.m.

            2.      Debtor desires to file objections to certain applications and portions thereof,

   and files this Response to reserve its right to file such prior to the date of the hearing.

            3.      Debtor’s counsel recognizes that Debtor, as a limited liability company, is

   required to speak through a licensed attorney. In the event that Debtor’s principal requires

   another counsel to supplement this Response, then Debtor requests a continuance or reset

   in order to allow Debtor to locate substitute counsel.

            4.      Debtor’s counsel has discussed this Response with counsel for Trustee, and

   with Debtor, and does not seek to prejudice either party or cause unnecessary expense or

   delay. Because Debtor desires to further research and possibly file objections, a brief reset

   is in the best interest of all parties.
Case 17-71578-pmb      Doc 71    Filed 12/19/18 Entered 12/19/18 23:27:37   Desc Main
                                 Document     Page 2 of 3


          Respectfully Submitted, this 19th day of December, 2019:

   _____/s/_______
   Howard Slomka
   Georgia Bar # 652875
   Slipakoff & Slomka, P.C.
   Attorney for Debtor
   Overlook III
   2859 Paces Ferry Rd. SE
   Atlanta, GA 30339
   Tel: (404)800-4001
Case 17-71578-pmb         Doc 71   Filed 12/19/18 Entered 12/19/18 23:27:37             Desc Main
                                   Document     Page 3 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

   IN RE:

   C&L Della Valle XXVI, LLC.,                  :       CHAPTER 7
                                                :
                   Debtor.                      :       CASE NO.: 17-71578-PMB
                                                :
                                                :

                               CERTIFICATE OF SERVICE

   This is to certify that I have this day served a copy of the within and foregoing Response
   to Fee Applications in the above styled case by depositing same in the United States mail
   with the adequate postage affixed thereto to insure delivery addressed as follows:
   S. Gregory Hays                                      Michael J. Bargar,
   Hays Financial Consulting, LLC                       Arnall, Golden & Gregory, LLP
   Suite 555                                            Suite 2100
   2964 Peachtree Road                                  171 17th Street NW
   Atlanta, GA 30305                                    Atlanta, GA 30363
                                                        michael.bargar@agg.comEsq.
   C&L Della Valle XXVI, LLC
   4570 Blackland Drive
   Marietta, GA 30067

   Cammie Della Valle
   4570 Blackland Drive
   Marietta, GA 30067


   DATE: December 19, 2018

   _____/s/_______
   Howard Slomka
   Georgia Bar # 652875
   Slipakoff & Slomka, P.C.
   Attorney for Debtor
   Overlook III
   2859 Paces Ferry Rd. SE
   Atlanta, GA 30339
   Tel: (404)800-4001
